Case: 19-50568      Document: 00515331638         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50568                           March 4, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
DAVID GOAD,

              Plaintiff - Appellant

v.

JUDGE GARY L. STEEL; JUDGE DIBRELL W. WALDRIP; HEATHER
KELLER, Clerk; MEAGAN DOW, Coordinator; SAVANNAH MAURER,
Coordinator; DOES 1-10, Inclusive; DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for Securitized Asset Backed Receivables LLC Trust
2007-BR4, Mortgage Pass-Through Certificates, Series 2007-BR4; TARA
DANIEL; LORI LIANE LONG; BRANDON B. WOLF; NOVIA SALAS,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:19-CV-329


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       The plaintiff, David Goad, is appealing the dismissal of his case for
failure to pay the requisite filing fee in an earlier action. The district court
reviewed the filings in both the instant case and the earlier case and found no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50568    Document: 00515331638     Page: 2   Date Filed: 03/04/2020



                                 No. 19-50568
record that Goad ever paid the filing fee. The district court therefore did not
abuse its discretion in dismissing the case.
      AFFIRM.




                                       2